NEWS RELEASE Exhibit 99.1 Vanguard Natural Resources Reports Third Quarter 2010 Results ~Record Adjusted EBITDA of $22.2 million reflecting a 42% increase from Q3 2009~ ~ Distributable Cash Flow of $14.5 million~ HOUSTON—November 2, 2010Vanguard Natural Resources, LLC (NYSE: VNR) ("Vanguard" or "the Company") today reported financial and operational results for the third quarter ended September 30, 2010. Mr. Scott W. Smith, President and CEO, commented, “This quarter marks another milestone for the company as our production mix is now weighted to greater than 50% of oil and natural gas liquids. The contributions from our oil focused acquisitions are in line with our expectations and we are looking forward to continuing to develop additional oil projects during the balance of the year. From an acquisitions perspective we continue to see a very active market and with the liquidity generated from our recent equity offering we are actively seeking opportunities to continue on our growth track.” Mr. Richard Robert, Executive Vice President and CFO, added, “Results for the quarter were in-line with our expectations and positions us to meet or exceed the previously provided financial guidance for the full year of 2010.” Third Quarter 2010 Highlights: · Adjusted EBITDA (a non-GAAP financial measure defined below) increased 42% to $22.2 million from $15.6 million in the third quarter of 2009 and rose 16% from the $19.1 million recorded in the second quarter of 2010. · Distributable Cash Flow (a non-GAAP financial measure defined below) was increased 12% to $14.5 million from the $13.0 million in the third quarter of 2009 and increased 31% sequentially from the $11.1 million generated in the second quarter of 2010. · We reported net income for the quarter of $1.9 million or $0.09 per basic unit compared to a reported net income of $0.7 million or $0.05 per basic unit in the third quarter of 2009; however, both quarters included special items.The recent quarter included $10.7 million of unrealized net losses in our commodity and interest rate derivatives contracts, and a $0.06 million non-cash compensation charge for the unrealized fair value of phantom units granted to management.The 2009 third quarter results included $12.8 million in unrealized net losses in our commodity and interest rate derivatives contracts and a $0.8 million non-cash compensation charge for the unrealized fair value of phantom units granted to management. · Excluding the net impact of the specific non-cash items mentioned above, Adjusted Net Income (a non-GAAP financial measure defined below) was $12.7 million in the third quarter of 2010 or $0.57 per basic unit, as compared to Adjusted Net Income of $8.4 million or $0.58 per basic unit, in the third quarter of 2009. · Reported average production of 30,455 Mcfe per day, up 49% over 20,396 Mcfe per day produced in the third quarter of 2009 and up 11% over second quarter 2010 average volumes. During the quarter we sold 1,289 MMcf of natural gas, 200,289 Bbls of oil, and 2,194,231 gallons of natural gas liquids (NGLs), compared to the 1,266 MMcf of natural gas, 154,445 Bbls of oil and 2,113,571 gallons of natural gas liquids produced in the second quarter of 2010.This 12% increase in total production on a Mcfe basis is primarily due to our recent Parker Creek acquisition.Including the positive impact of our hedges in the third quarter of this year, we realized a net price of $9.56 per Mcf on natural gas sales, $75.46 per Bbl on crude oil sales, and $.99 per gallon on NGL sales, for an average sales price of $10.56 per Mcfe (all excluding amortization of premiums paid and amortization of value on derivative contracts acquired). 2010 Nine-Month Highlights: · Adjusted EBITDA (a non-GAAP financial measure defined below) increased 44% to $59.8 million from the $41.5 million produced in the first nine months of 2009. · Distributable Cash Flow (a non-GAAP financial measure defined below) grew 19% to $40.7 million from the $34.3 million generated in the comparable period of 2009. · Net income was $27.5 million for the first nine months of 2010 compared to a net loss of $56.0 million for the first nine months of 2009. The 2010 results included a $5.7 non-cash losson acquisition of natural gas and oil properties. Last year’s results included a $63.8 million non-cash natural gas and oil property impairment charge, a $16.1 million non-cash unrealized net loss on our commodity and interest rate derivatives contracts and a $3.0 million non-cash compensation charge for the unrealized fair value of phantom units granted to management. · Excluding the net impact of these specific non-cash items mentioned above, Adjusted Net Income (a non-GAAP financial measure defined below) was $34.0 million in the first nine months of 2010, or $1.66 per unit, compared to Adjusted Net Income of $21.0 million, or $1.59 per unit, in the comparable period of 2009. · Reported average production of 27,994 Mcfe per day, up 50% over 18,623 Mcfe per day produced in the nine month period of 2009. During the nine-months ended we sold 3,764 MMcf of natural gas, 487,145 Bbls of oil, and 6,705,034 gallons of natural gas liquids (NGLs), compared to the 3,288 MMcf of natural gas, 240,748 Bbls of oil and 2,457,649 gallons of natural gas liquids produced in the nine-months ended of 2009.While our natural gas production remained relatively flat, this 50% increase in total production on a Mcfe basis is primarily attributed to our oil production increases from our SUN TSH acquisition last year as well as our recent Parker Creek acquisition.Including the positive impact of our hedges in the nine-months ended of this year, we realized a net price of $9.92 per Mcf on natural gas sales, $76.09 per Bbl on crude oil sales, and $1.06 per gallon on NGL sales, for an average sales price of $10.66 per Mcfe (all excluding amortization of premiums paid and amortization of value on derivative contracts acquired). Recent Events On August 9, 2010, we announced entering into a 12-month equity distribution agreement with Knight Capital Markets, LLC (KCM), a subsidiary of Knight Capital Group Inc.Under the terms of the agreement, Vanguard retained KCM to act as Vanguard’s exclusive distribution agent with respect to the issuance and sale of Vanguard common units up to an aggregate gross sales price of $60.0 million.Vanguard may from time-to-time propose transactions notices to KCM for the sale of units at an established minimum market price. During the third quarter 2010, under the equity distribution agreement, we sold 63,826 units at a weighted average price of $25.42 for combined total net proceeds of $1.6 million, after commissions. In October 2010, we completed an offering of 4.77 million of our common units. The units were offered to the public at a price of $25.40 per unit.We received net proceeds of $112.5 million from the offering, after deducting underwriting discounts of $5.1 million and redeeming 150,000 common units for $3.7 million from our largest unitholder. We used the net proceeds from the offering to repay indebtedness outstanding under our reserve-based credit facility. Hedging Activities We enter into derivative transactions in the form of hedging arrangements to reduce the impact of natural gas and oil price volatility on our cash flow from operations. As required by our reserve-based credit facility, we have mitigated this volatility through 2011 for natural gas and through 2014 for crude oil by implementing a hedging program on a portion of our total anticipated production. At September 30, 2010, the fair value of commodity derivative contracts was approximately $20.7 million, of which $21.3 million settles during the next twelve months. Currently, we use fixed-price swaps and NYMEX collars and put options to hedge natural gas and oil prices. The following table summarizes commodity derivative contracts in place at September 30, 2010: October 1, - December 31, 2010 Year 2011 Year 2012 Year 2013 Year 2014 Gas Positions: Fixed Price Swaps: Notional Volume (MMBtu) — — — Fixed Price ($/MMBtu) $ $ $
